926 So.2d 412 (2006)
Michael Eugene AKINS, Appellant,
v.
STATE of Florida, Appellee.
No. 2D05-763.
District Court of Appeal of Florida, Second District.
March 10, 2006.
Rehearing Denied April 28, 2006.
Michael Eugene Akins, pro se.
Charles J. Crist, Jr., Attorney General, Tallahassee, and William I. Munsey, Jr., Assistant Attorney General, Tampa, for Appellee.
NORTHCUTT, Judge.
Michael Akins violated his probation and was sentenced to five years' imprisonment. *413 He timely filed a motion to reconsider his sentence, which the court denied. See Fla. R.Crim. P. 3.800(c). Akins challenges that denial in this appeal. Such an order is not appealable, however, and Akins has shown no basis for invoking our certiorari jurisdiction. See Tsikuris v. State, 913 So.2d 1200 (Fla. 2d DCA 2005). Accordingly, we dismiss this proceeding.
We note that Akins has also raised a double jeopardy issue concerning a supposed amendment of his sentence. The circuit court originally sentenced him on November 19, 2004. In his brief, Akins claims that on April 29, 2005, the court entered an amended sentence designating him as a habitual offender, a provision not included in his original sentence. Akins's motion to mitigate and this appeal from the denial of that motion were filed before the amended sentence was rendered. Moreover, our record does not establish that he has challenged the amendment in the circuit court. As such, we have no jurisdiction to review the double jeopardy issue in this proceeding. We express no opinion about whether Akins may be entitled to relief on that point. See Ashley v. State, 850 So.2d 1265 (Fla.2003); Evans v. State, 675 So.2d 1012 (Fla. 4th DCA 1996). But see Scanes v. State, 876 So.2d 1238 (Fla. 4th DCA), review denied, 892 So.2d 1014 (Fla.2004). But this opinion is without prejudice to his right, if any, to raise this issue in a motion pursuant to Florida Rule of Criminal Procedure 3.800(a).
Dismissed.
SALCINES, J., and DANAHY, PAUL W., Senior Judge, Concur.